Mr. JUSTICE DIXON delivered the opinion of the court: The plaintiff, Alliance Engineering Research Corp., sold and delivered to defendant, Anthony M. Gualtieri, a packaging machine for the total purchase price of $7,275. Defendant paid $2,425 but failed to pay the balance of $4,850. Action was brought for the balance due. The Circuit Court of Henderson County dismissed the action for want of prosecution and denied plaintiff’s petition to reinstate. The plaintiff appeals. The appellee has not filed any briefs in accordance with Supreme Court Rule 341 (Ill. Rev. Stat., ch. 110A, par. 341). This court may determine the case on its merits or may reverse because of the failure of the appellee to comply with the Supreme Court Rule in its sound discretion. (People ex rel. Pullman Bank & Trust Co. v. Fitzgerald, 14 Ill.App.3d 247.) Inasmuch as the appellee has abandoned his case, we see no reason to go into the merits. We have therefore decided to reverse pro forma. The judgment of the Circuit Court of Henderson County is reversed and the,cause remanded with directions to reinstate the cause. Reversed and remanded with directions. ALLOY and STOUDER, jj., concur.